Case 1:17-cr-00101-LEK Document 820 Filed 01/28/20 Page 1 of 1        PageID #: 7189

                              MINUTE ORDER



 CASE NUMBER:          CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:            USA v. (1) Anthony T. Williams


      JUDGE:     Leslie E. Kobayashi         DATE:           1/28/2020


COURT ACTION: EO: Defendant’s [813] Private Attorney General Anthony Williams
MANDATORY JUDICIAL NOTICE will be considered by Judge Leslie E. Kobayashi as
a non-hearing matter.

Government’s response is due 2/4/2020.
No reply will be permitted.


Defendant’s [813] Private Attorney General Anthony Williams MANDATORY
JUDICIAL NOTICE will be taken under submission thereafter. Court to issue Order.




Submitted by: Agalelei Elkington, Courtroom Manager
